Citation Nr: 1417245	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for non-service connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active service from May 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2012, the appellant testified in front of the undersigned at a videoconference hearing.  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein.


FINDINGS OF FACT

1.  The Veteran died in April 1997 due to nonservice-connected causes; he was thereafter cremated and his cremains are in the care of the appellant.  The application for burial benefits was filed in July 2010.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

5.  The Veteran's body was not unclaimed, and the appellant paid cremation expenses. 
6. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care. 


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to non-service connected burial benefits.  The Veteran died in April 1997 and he was cremated.  The appellant claims $600 as expenses for the Veteran's cremation and for a future internment plot.  While the Veteran's cremains are in her care, she has stated that according to the Veteran's will, he is to be buried with her upon her death.  

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  Indeed, at the videoconference hearing, the Appellant stated that the Veteran's death was not due to service.  As such, these provisions are inapplicable. 

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

An application for non-service connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

Here, the appellant's claim for reimbursement of non-service connected burial benefits was not timely filed.  Indeed the record reflects that the Veteran died in April 1997.  The appellant did not file a claim for burial benefits until July 2010 well over the two year time limit.  Accordingly, the appellant's claim must be denied as a matter of law under 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a). 

Moreover, the Veteran had not been granted service connection for any disability at the time of his death in April 1997, and he was not receiving any VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran was not in any war, and he was not discharged or released from active service for a disability incurred or aggravated in the line of duty nor was his body held by a State; and, he did not die at a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 

The Board acknowledges and appreciates the Veteran's honorable military service, and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial or cremation expenses.  However, entitlement to non-service connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In conclusion, the basic eligibility requirements for non-service connected benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002). 


ORDER

Entitlement to non-service connected burial benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


